DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was mailed on 13 February 2021 and Applicant elected Invention I and SEQ ID NO:13 in the reply filed on 12 May 2020.  Claims 1, 6, 10-12, 16-21 and 25-28 were examined and rejected in an Office action mailed on 18 August 2020.  Applicant responded on 19 January 2021, cancelling claims 12, 18-21 and 28.  
Claims 1, 6, 10-11, 16-17 and 25-27 are examined herein.
Claim 23 remains withdrawn as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The examiner attempted to contact Janae Lehman Bell to discuss a potential examiner’s amendment with a voicemail on 7 April 2021.  However no reply was received.

Withdrawal of Objections and Rejections
3.	The rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated is withdrawn in view of Applicant’s amendments to the claim.


Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 10-12, 16-21 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a recombinant DNA construct comprising an intron operably linked to a promoter, a heterologous polynucleotide and a terminator wherein the intron comprises a nucleotide sequence that has at least 95% sequence identity to SEQ ID NO:13, which is 632 nucleotides in length, and comprises SEQ ID NO:100, which is 5 nucleotides in length.  Dependent claim 6 requires SEQ ID NO:13 itself.  Dependent claim 10 requires that the intron enhance expression.  Dependent claim 11 requires that the intron enhance expression in a monocot.  Dependent claims 16 and 17 read on a plant and a seed.  Dependent claim 27 specifies various types of promoters.
Claim 25 is drawn to a method for modulating transgene expression in a plant comprising the steps of first introducing into a regenerable plant cell the construct of 
The art has not devoted the same level analysis of introns in contrast to the promoter art.  For example, Rose describes a only handful of studies attempting to define required sequences within expression-enhancing introns, but concludes that few if any sequences were defined as being necessary and/or sufficient for activity.  Rose (2008) Curr Top Microbiol lmmunol 326:277-90, 283-84.  Additionally, Gallegos & Rose describes that even in 2015, "[s]everal fundamental questions regarding the role of transcription and splicing, the sequences responsible for [intron-mediated enhancement], the involvement of other factors, and the relationship between introns and promoters remain unanswered.  Gallegos & Rose (2015) Plant Sci 237:8-15, abstract.
SEQ ID NO:13 is an enhancing intron. Spec., p. 7.  In Example 8, Applicant, describes enhancing introns, including SEQ ID NO:13.  Applicant identified motifs, CAGATCTG (SEQ ID NO:99) and its subset, ATCTG (SEQ ID NO:100), and focuses analysis of these motifs relative to the introns disclosed in the specification.  Id., pp. 42-45.
Regarding the above motif analysis, Applicant's description parallels the teachings Flasinski et al. which also describes expression-enhancing introns, and further describes that the nucleotide sequence CAGATCTG is a motif associated with such expression-enhancing introns.  Flasinski et al., US Patent Publication 2007/0204367 A1, published 30 August 2007, [C/T]AGATCTG is Flasinski et al.'s SEQ ID NO:17, see e.g., paras. 0011, 0016 & pp.12-13.
In Univ. Calif. v. Lilly, the Federal Circuit discussed the application of the written description requirement to inventions in the field of biotechnology.  The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
The pending claims read on very broad genera in comparison to the size of the genus claimed and lack of description of structural information provided.  
This genus of claim 1 includes, for example, all intron nucleotide sequences having at least a 95% sequence identity to SEQ ID NO:13.  SEQ ID NO:13 is 632 nucleotides long.  If the first approximately 95% base pairs were held constant, and the remaining 32 (approximately 5%) were varied, that would result in 324 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.  In contrast to the size of the genus, only one species, Applicant only describes one species.
Additionally, in the case of the instant invention, neither the specification nor the art teaches the conserved structures that are necessary and/or sufficient for the expression-enhancing intron activity of SEQ ID NO:13.  The specification fails to describe any sequences that are not SEQ ID NO:13 but still fall within the scope of the claims where the variants are active as expression-enhancing introns.
Examination of the prior art with respect to SEQ ID NO:13 failed to reveal any sequences that are 95% identical to SEQ ID NO:13 that are identified as introns.  As seen in the alignment below, SEQ ID NO:13 is only identified in the prior art as being part of a cDNA – which arguably teaches away from its being an intron.
Further, there is no evidence that SEQ ID NO:100 by itself is all that is necessary and/or sufficient for activity.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:13 and Applicant also fails describe the structural elements of this intron that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed introns.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  

Applicant’s Arguments
Applicant traverses the rejection of record.  Response, pp. 5-7.  Applicant also cites to the Lilly decision cited above.  Id., p. 5.  Applicant focuses on the structural features that would allow identification of members of the genus.  Id. (quoting Lilly 119 F.3d at 1568, 43 USPQ2d at 1406).  (Strangely, the quoted passage come from the sentence “[o]ne skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.”  Lilly 119 F.3d at 1568, 43 USPQ2d at 1406.)
Applicant also turns to the Written Description Guidelines from 2008 and argues that each species need not be described.  Response, p. 6.
Applicant points to the claim amendments to claim 1.  Id., pp. 6-7.
Response to Applicant’s Arguments
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Applicant is not required to describe every sequence within the claimed genus – however here Applicant only describes a single species.  
Instead of a representative number of species, Applicant may also describe structural and functional elements necessary and sufficient for activity.  Applicant fails to do so.  First, Applicant fails to provide any experimental verification that SEQ ID NO:100 is necessary and/or sufficient for activity.  Applicant merely identified the sequence in an in silico analysis.  Additionally, it is only 5 nucleotides out of SEQ ID NO:13’s total length of 642 nucleotides.  
The Ariad decision by the Federal Circuit provides additional support for the rejection.  When considering the written description requirement, the court focused on the size of the genus and the number of examples described.  

[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).  Here, with broad genera claimed and a single species described which is required to display intron activity, Applicant fails to provide adequate written description for the invention as broadly as claimed.  The Ariad court considered functional language, but still found that the written description requirement requires a sufficient number of actual invented species to support the claimed genera.  Applicant fails to describe/provide a sufficient number of species to provide written description for the genus as broadly as claimed.
As noted in the rejection above, the intron art is not as well-developed as e.g. promoter art.
Therefore one of ordinary skill in the art could not envision the genus as broadly as claimed.

BT042223
LOCUS       BT042223                1681 bp    mRNA    linear   PLN 30-JUL-2008
DEFINITION  Zea mays full-length cDNA clone ZM_BFb0167H19 mRNA, complete cds.
ACCESSION   BT042223
VERSION     BT042223.1
KEYWORDS    FLI_CDNA.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1681)
  AUTHORS   Soderlund,C., Descour,A., Kudrna,D., Bomhoff,M., Boyd,L.,
            Currie,J., Angelova,A., Collura,K., Wissotski,M., Ashley,E.,
            Morrow,D., Fernandes,J., Walbot,V. and Yu,Y.

  JOURNAL   PLoS Genet. 5 (11), E1000740 (2009)
   PUBMED   19936069
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1681)
  AUTHORS   Yu,Y., Currie,J., Lomeli,R., Angelova,A., Collura,K., Wissotski,M.,
            Campos,D., Kudrna,D., Golser,W., Ashely,E., Haller,K., Descour,A.,
            Fernandes,J., Zuccolo,A., Soderlund,C. and Walbot,V.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-JUL-2008) Plant Sciences, Arizona Genomics Institute,
            1657 E. Helen Street, Thomas Keating Building, Tucson, AZ 85721,
            USA
FEATURES             Location/Qualifiers
     source          1..1681
                     /organism="Zea mays"
                     /mol_type="mRNA"
                     /strain="B73"
                     /db_xref="taxon:4577"
                     /clone="ZM_BFb0167H19"
     CDS             263..712
                     /codon_start=1
                     /product="unknown"
                     /protein_id="ACF87228.1"
                     /translation="MKALLVTVLLLLSSTLAASREEPSLSLSLFLCLSLFLTFLPFVL
                     VPHALLLWNFLLASAAICFGYFVRAQAQTTGVSLVFAILPNRHCKLFYRFLCALTSGL
                     RSPDVRGSVCCACFLFSSYASFLLEFHFFISLFSLVDEAKQARRPCI"

  Query Match             100.0%;  Score 632;  DB 204;  Length 1681;
  Best Local Similarity   100.0%;  
  Matches  632;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGAGGAGCCTTCTCTCTCTCTCTCTCTCTTTCTCTGTCTCTCTCTCTTCCTAACCTTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        321 GTGAGGAGCCTTCTCTCTCTCTCTCTCTCTTTCTCTGTCTCTCTCTCTTCCTAACCTTTC 380

Qy         61 TTCCCTTCGTCCTCGTCCCCCACGCTCTGCTCTTGTGGAATTTTCTATTAGCGTCTGCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        381 TTCCCTTCGTCCTCGTCCCCCACGCTCTGCTCTTGTGGAATTTTCTATTAGCGTCTGCCG 440

Qy        121 CCATTTGTTTCGGCTACTTTGTGCGCGCGCAAGCGCAAACCACGGGGGTCTCTCTCGTGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        441 CCATTTGTTTCGGCTACTTTGTGCGCGCGCAAGCGCAAACCACGGGGGTCTCTCTCGTGT 500

Qy        181 TCGCCATTCTGCCGAATCGCCACTGCAAGCTCTTCTACCGCTTTCTGTGTGCTCTGACAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        501 TCGCCATTCTGCCGAATCGCCACTGCAAGCTCTTCTACCGCTTTCTGTGTGCTCTGACAT 560

Qy        241 CTGGACTCCGGAGTCCGGACGTCCGCGGCTCTGTTTGCTGCGCTTGTTTTCTTTTTTCCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        561 CTGGACTCCGGAGTCCGGACGTCCGCGGCTCTGTTTGCTGCGCTTGTTTTCTTTTTTCCA 620

Qy        301 GCTATGCTTCGTTTCTTCTCGAATTCCATTTTTTTATCTCTCTTTTTTCCCTCGTGGACG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        621 GCTATGCTTCGTTTCTTCTCGAATTCCATTTTTTTATCTCTCTTTTTTCCCTCGTGGACG 680

Qy        361 AAGCAAAGCAAGCAAGACGACCTTGCATCTGAGACTCTGAGACTGTACTGTTTCTTTTGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        681 AAGCAAAGCAAGCAAGACGACCTTGCATCTGAGACTCTGAGACTGTACTGTTTCTTTTGC 740

Qy        421 CATTGGGTTTTTCCCTAAGATTCCTTTTTGGCTGCCAATGTTCAGTCCGACAGCAGCACC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        741 CATTGGGTTTTTCCCTAAGATTCCTTTTTGGCTGCCAATGTTCAGTCCGACAGCAGCACC 800

Qy        481 CGCTGCAACCATTTCAGCACTTCTTCCGCCTCTGTTTCCATAATATTTCTTCTTTTTTTT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        801 CGCTGCAACCATTTCAGCACTTCTTCCGCCTCTGTTTCCATAATATTTCTTCTTTTTTTT 860

Qy        541 TTCCATCTCTTTTTTTTTGTGTGTGCTATAGCTTTTGCTTGACTGAAACGCAGCACACAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        861 TTCCATCTCTTTTTTTTTGTGTGTGCTATAGCTTTTGCTTGACTGAAACGCAGCACACAC 920

Qy        601 CTTACACAACCAAACATTTTTTTTTGGCGCAG 632
              ||||||||||||||||||||||||||||||||
Db        921 CTTACACAACCAAACATTTTTTTTTGGCGCAG 952


6.	Claims 1, 10-12, 16-21 and 25-28  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using the expression-enhancing intron that is SEQ ID NO:13, does not reasonably provide enablement for the genera as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims is discussed in the written description rejection supra.
Applicant teaches that SEQ ID NO:13 is an enhancing intron.  Spec., p. 7.  In Example 8, Applicant, provides teachings regarding enhancing introns, including SEQ ID NO:13.  Applicant teaches motifs:  CAGATCTG (SEQ ID NO:99) and its subset, ATCTG (SEQ ID NO:100).  Applicant focuses analysis of these motifs relative to the introns disclosed in the specification.  Id., pp. 42-45.
Regarding the above motif analysis, Applicant's teachings parallel the teachings Flasinski et al. which also describes expression-enhancing introns, and further describes that the nucleotide sequence CAGATCTG is a motif associated with such expression-enhancing introns.  Flasinski et al., US Patent Publication 2007/0204367 A1, 
The art, however, does not provide the same amount of teachings regarding introns as it provides for promoters.  For example, Rose teaches a handful of studies attempting to define required sequences within expression-enhancing introns, but concludes that few if any sequences were defined as being necessary and/or sufficient for activity.  Rose (2008) Curr Top Microbiol lmmunol 326:277-90, 283-84.  Additionally, Gallegos & Rose teaches that even in 2015, "[s]everal fundamental questions regarding the role of transcription and splicing, the sequences responsible for [intron-mediated enhancement], the involvement of other factors, and the relationship between introns and promoters remain unanswered.  Gallegos & Rose (2015) Plant Sci 237:8-15, abstract.
The pending claims read on a very broad genus.  
The claimed genus includes, for example, all intron nucleotide sequences having at least a 95% sequence identity to SEQ ID NO:13.  SEQ ID NO:13 is 632 nucleotides long.  If the first approximately 95% base pairs were held constant, and the remaining 32 (approximately 5%) were varied, that would result in 324 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.  Applicant fails to reach any variants of SEQ ID NO:13 that fall within the scope of claim 1 and provide expression-enhancing-intron activity.
Furthermore, SEQ ID NO:99 is only 8 nucleotides in length and SEQ ID NO:100 is only 5.  Therefore the number of potential introns that include SEQ ID NO:100 is truly vast.  There is no evidence that SEQ ID NO:100 or SEQ ID NO:99 by itself will provide a nucleotide sequence with expression-enhancing-intron activity.
Claim 1, for example, reads on a vast number of nucleotide sequences sharing only 95% sequence identity with SEQ ID NO:13.  Applicant, however, has provided no affirmative guidance as to which variant sequences in this universe of possible sequences will provide a functional expression-enhancing-intron and which will not, except providing SEQ ID NO:100.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a variant of SEQ ID NO:13 that would function as an 
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Applicant’s Arguments
Applicant traverses the rejection of record.  Response, pp. 7-8.  Applicant points to the claim amendments to claim 1.  Id., p. 7.  Applicant alleges that sufficient guidance is provided.  Id., pp. 7-8.  Applicant points to pages in the specification that explain how sequence variants could be tested.  
Response to Applicant’s Arguments
In Enzo v. Roche, the Federal Circuit reviewed the enablement requirement and found that the claims before the bar were not enabled.  Enzo Life Scis., Inc. v. Roche Molecular Sys., Inc., 928 F.3d 1340, 1348 (Fed. Cir. 2019).  Pursuant to this, the court reviewed their decision in Wyeth v. Abbott.  Enzo 928 F.3d at 1345 (citing to Wyeth & Cordis Corp. v. Abbott Labs., 720 F.3d 1380, 107 USPQ2d 1273 (Fed. Cir. 2013).  The key point is that “a person of ordinary skill in the art would need to screen each compound to determine what candidates would have the claimed functionality.”  Enzo 928 F.3d at 1345 (citing to Wyeth 720 F.3d at 1385, 107 USPQ2d at 1276).  The Enzo court and Wyeth court both held that this was undue experimentation.  
The instant application claims a vast genus and only defines 5 nucleotides as fixed within the genus.  In the absence of concrete guidance as to how the other 637 nucleotides can be varied and still retain intron activity, undue guidance is required to practice the instant invention.

Conclusion
7.	No claim is allowed.

Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham, can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663                                                                                                                                                                                            t